Citation Nr: 1228872	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to an increased rating for cystic acne, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001 and from March 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran and his wife testified at a May 2011 hearing by the undersigned Acting Veterans Law Judge held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in September 2011.  In pertinent part, the Board directed the RO to ask the Veteran to submit, or authorize VA to obtain, records from Chelsea Family Healthcare.  The RO sent the Veteran a letter in April 2012, but he did not respond.  The RO was asked to obtain VA outpatient treatment records beginning in December 2007; these were associated with the claims file in September 2011 and June 2012.  The RO was also directed to schedule the Veteran for a VA examination to determine the current severity of his service-connected cystic acne.  That examination was conducted in October 2011.  The September 2011 remand also directed that if the benefit sought on appeal could not be granted, the issue on appeal should be readjudicated in a Supplemental Statement of the Case.  This was accomplished in June 2012.  Accordingly, the Board finds that there has been substantial compliance with the September 2011 remand directives, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's statements at the March 2008 and October 2011 VA examinations, coupled with his testimony at the May 2011 Board hearing, raise the issue of entitlement to a clothing allowance, as secondary to medications used for treatment of his cystic acne.  That issue is referred to the RO for the appropriate development.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's cystic acne is deep and affects between 20 and 40 percent of his total body area, but only 1 percent of his face and neck area.


CONCLUSION OF LAW

The criteria for an increased rating for cystic acne have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7828 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A February 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, with the exception of certain private records which were determined not to exist (postservice treatment records from Fort Leonard Wood Hospital, Missouri) or for which the Veteran did not provide a recent authorization (private treatment records from Chelsea/Brookwood Family Health Center).  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in March 2008 and October 2011; the evidence establishes these as adequate examinations for rating purposes and there has been no allegation to the contrary.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners at both the March 2008 and October 2011 VA examinations inquired as to the Veteran's symptoms, his subjective observations, and the effect his condition had on his daily activities; conducted a complete physical examination including the taking of photographs as appropriate; and provided opinions as to the nature and severity of the Veteran's acne and residual scarring.  The October 2011 VA examination was conducted consequent to the Veteran's allegation that his condition had worsened in severity, not that he felt the March 2008 VA examination was inadequate.  It is also noted that since the October 2011 VA examination, there has been no suggestion that the Veteran's cystic acne has increased in severity.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) or Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the AVLJ noted the elements of the increased rating claim that was lacking.  The Veteran was assisted at the hearing by an accredited representative from the Alabama Department of Veterans Affairs; that representative and the AVLJ asked questions to ascertain the severity of the Veteran's cystic acne.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative and that efforts were not made in the September 2011 remand to obtain that evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative, nor the Veteran, has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cystic acne is rated under Diagnostic Code 7828.  38 C.F.R. § 4.118, Diagnostic Code 7828.  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  However, the amendments are only applicable to cases where the claim was received on or after October 23, 2008 (here, the claim for increase was received in January 2008), or if the Veteran requests review under the new regulations (which he has not).  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Thus, only the rating criteria in effect at the time the Veteran's claim was received are applicable.  

Diagnostic Code 7828 provides that a 10 percent rating will be assigned for deep acne (deep inflamed nodules and pus-filled cysts) that affects less than 40 percent of the face and neck, or deep acne other than on the face and neck.  A maximum 30 percent rating is assigned when deep acne affects 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2008).

As will be discussed, the competent evidence of record does not support a rating in excess of 10 percent for the Veteran's cystic acne at any time during the appeal period.  See Hart, 21 Vet. App. at 510.  The March 2008 VA examiner found that the Veteran only had one pustule at the angel of his right mandible, constituting less than 1 percent of the entire body affected and less than 1 percent of the exposed area affected.  As such, this examination does not show the criteria for a 30 percent rating.  At the October 2011 VA examination, the examiner found that the Veteran's cystic acne covered between 20 and 40 percent of his total body area, but less than 5 percent of the exposed area.  Neither examiner found that the acne affected 40 percent or more of the face and neck.  The photos from the March 2008 VA examination, as well, reflect the degree and distribution of the cystic acne as described by the March 2008 and October 2011 VA examiners, showing that the primary site of the Veteran's acne condition was his buttocks.  VA outpatient treatment records dated from October 2007 through July 2011 also do not reflect narrations of the Veteran's acne that described it as affecting 40 percent or more of his face and neck.

The Court's decision in Ardison v. Brown concerned, like the Veteran's case, the evaluation of a service-connected disability which fluctuated in its degree of disability, specifically, a skin disability which had active and inactive stages and was subject to remission and recurrence.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Court remanded that case for the VA to schedule the Veteran for an examination during an active stage or during an outbreak of the skin disorder.  Id. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed).  Here, VA outpatient treatment records dated from December 2007 through April 2012, more than four years duration and covering the vast majority of the appeal period, were reviewed in conjunction with the March 2008 and October 2011 VA skin disease examinations, all of which was used to evaluate the severity of the service-connected skin disability during both active and inactive stages.  Unfortunately, they do not reflect, even during a so-called active stage, that the severity of the Veteran's acne satisfied the criteria for the maximum 30 percent schedular rating.

Consideration has also been given to whether the Veteran's cystic acne would warrant greater than a 10 percent rating under alternate diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 7800 is not for application as it contemplated scars on the head, face or neck, and the physical examinations of record do not reflect that the acne located on the Veteran's face and neck have resulted in scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Diagnostic Code 7801 contemplated scars that are deep or cause limited motion, and Diagnostic Code 7805 directed that scars other than on the head, face, or neck be rated according to the limitation of function caused by the scar of the affected part.  Here, the March 2008 VA examiner found that the Veteran's scars were superficial and not adherent to underlying tissue, and the October 2011 VA examiner found that while the Veteran's acne was deep, the residual scars were superficial (that is not deep) and did not cause limited motion or function of the affected parts.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2008).  As such, at no time has it been shown that the Veteran has deep scars, or scars that cause limitation of motion. Diagnostic Codes 7802, 7803, and 7804 are also not for application as they contemplate superficial scars which measure more than 144 square inches (929 square centimeters), are unstable, or are painful on examination.  The October 2011 VA examiner did not find that the Veteran's residual scars were unstable or painful on examination, and collectively measured approximately 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2008).  Finally, the March 2008 VA examiner found that the Veteran's skin condition did not manifest in the form of malignant neoplasms or urticaria.

As described, the criteria for a schedular rating in excess of 10 percent have not been met.

The Board has also considered whether an extraschedular rating would be warranted.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's cystic acne that would render the schedular criteria inadequate.  Moreover, higher schedular ratings are available should the Veteran's cystic acne become more severe.  As such, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  At his hearing, the Veteran testified that his cystic acne caused discomfort and irritation.  However, even if it were argued that these symptoms were not contemplated by the schedular rating criteria, the fact remains that the Veteran has not required hospitalization for his cystic acne, only outpatient treatment, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran is employed and he has not, alleged that he is unemployable on account of his service connected left shoulder disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected cystic acne.
 
The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent cystic acne is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


